          Case 2:20-cv-00123-KJM-DMC Document 14 Filed 01/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
     CALIFORNIA OPEN LANDS,                              Case No: 2:20-cv-0123-KJM-DMC
11
               Plaintiff,
12
     v.                                                  STIPULATED REQUEST FOR
13                                                       SETTLEMENT CONFERENCE AND
     BUTTE COUNTY DEPARTMENT OF                          ORDER
14   PUBLIC WORKS, et al,
15             Defendants.
16

17             WHEREAS, the parties are interested in resolving this matter without unnecessary
18   litigation;
19             WHEREAS, the parties have scheduled a settlement-protected meeting among all experts
20   and counsel in this case on March 10, 2021, to explore a comprehensive, early resolution of this
21   matter;
22             WHEREAS, plaintiff has committed to making best efforts to provide defendants with a
23   written demand, including all injunctive and monetary terms, as well as a draft consent decree on
24   or before January 29, 2021;
25             WHEREAS, defendants have committed to making best efforts to provide a written
26   response to plaintiff’s demand, including a mark-up of the draft consent decree, on or before
27   February 26, 2021;
28
       Case 2:20-cv-00123-KJM-DMC Document 14 Filed 01/27/21 Page 2 of 3


 1          WHEREAS, the parties have contacted Magistrate Judge Newman’s clerk and obtained
 2   Judge Newman’s agreement to convene a settlement conference on March 10, 2021.
 3          THEREFORE, the parties request that the court order the parties to participate in a
 4   settlement conference with Magistrate Judge Newman on March 10, 2021 at 9:00 a.m.;
 5

 6   Dated: January 25, 2021                     LAW OFFICES OF ANDREW L. PACKARD
                                                 By: /s/ William N. Carlon
 7                                               William N. Carlon
 8                                               Attorneys for Plaintiff
                                                 California Open Lands
 9
     Dated: January 25, 2021                     ABBOT & KINDERMANN, INC
10
                                                 By: /s/ Diane Kindermann
11
                                                 Diane Kindermann
12                                               Attorneys for Defendants
                                                 Butte County, et al
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case 2:20-cv-00123-KJM-DMC Document 14 Filed 01/27/21 Page 3 of 3


 1                                                ORDER
 2          The court directs the parties to participate in a settlement conference with Magistrate
 3   Judge Newman on March 10, 2021 at 9:00 a.m. via video conference.
 4          This order resolves ECF No. 13.
 5          IT IS SO ORDERED.
 6   DATED: January 26, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
